Citation Nr: 1708664	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for tendonitis.

3.  Entitlement to service connection for bursitis.  

4.  Entitlement to service connection for rheumatoid arthritis.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a bilateral knee disability.  

7.  Entitlement to service connection for carpal tunnel syndrome.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).
10.  Entitlement to service connection for ichthyosis.  

11.  Entitlement to a rating in excess of 10 percent for duodenal ulcer with hiatal hernia.  

12.  Entitlement to an initial rating in excess of 10 percent for tinea pedis and tinea unguinam.  

13.  Entitlement to a compensable rating for tension headaches. 

14.  Entitlement to service connection for a nervous condition (other than PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and two additional witnesses


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 through July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a July 2015 decision, the Board remanded the appeal for further development.  

The Veteran testified before the undersigned in October 2016 and a copy of that transcript is of record.  

As will be discussed further below, in the July 2015 decision, the Board instructed that the Veteran be provided with a statement of the case in regards to the issue of entitlement to service connection for a nervous disorder other than PTSD.  However, to date the Veteran has not been provided with a statement of the case in regards to this issue.

The issue of entitlement to service connection for ischemic heart disorder has been raised by the record in the October 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2011 to April 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for ichthyosis, entitlement to an initial rating in excess of 10 percent for tinea pedis and tinea unguinam, entitlement to a compensable rating for tension headaches and entitlement to service connection for a nervous condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral shoulder disability.  

2.  The Veteran does not have a current diagnosis of tendonitis.

3.  The Veteran does not have a current diagnosis of bursitis.  

4.  The Veteran does not have a current diagnosis of rheumatoid arthritis.  

5.  The Veteran's sleep apnea did not manifest during or as a result of active military service.  

6.  The Veteran's bilateral knee disability did not manifest during or as a result of active military service.  

7.  The Veteran's carpal tunnel syndrome did not manifest during or as a result of active military service.  

8.  The Veteran's hypertension did not manifest during or as a result of active military service.  

9.  The Veteran's CVA did not manifest during, or as a result of military service; and is not etiologically related to his service-connected diabetes mellitus.  

10.  For the entire appeal period, the Veteran's duodenal ulcer with hiatal hernia has been manifested by belching, gnawing or burning pain monthly for a day or so in the epigastric region and occasional heartburn.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for tendonitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for bursitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

9.  The criteria for service connection for CVA have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

10.  The criteria for an evaluation in excess of 10 percent for a duodenal ulcer with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  In regards to the Veteran's claims for service connection, these notice requirements were accomplished in letters sent in December 2007, April 2008, May 2008 and August 2008, prior to the initial rating decision.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in April 2008, May 2008 and August 2008.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  
The Board notes that in a July 2008 VA Form 21-4142 the Veteran identified private records from Duke University Hospital dated 2000 to 2003 for treatment of stroke and weight control.  In July 2008 the RO sent a request to Duke University Hospital for the records.  A July 2008 correspondence noted that such records had been received by the RO.  The Board acknowledges that the records received are not dated 2000 to 2003.  However, the Board finds no reason to conclude that Duke University Hospital did not submit all the records in their possession.  As such, the Board finds that a remand would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran and is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In regards to the Veteran's claims of service connection, the Veteran was afforded VA examinations in October 2008 and March 2013.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In regards to the Veteran's increased rating claim, the Veteran was afforded VA examinations in October 2008 and March 2013.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's duodenal ulcer in sufficient detail so that the Board's evaluation is an informed determination.  Id.   

The Board notes that the Veteran has not been provided a VA examination in regards to his claims for a bilateral shoulder disability, tendonitis, bursitis, rheumatoid arthritis, sleep apnea, a bilateral knee disability and carpal tunnel syndrome.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  at 83.

In this case, as will be discussed further below, there is no competent and credible medical evidence of record that the Veteran has a current diagnosis of a bilateral shoulder disability, tendonitis, bursitis or rheumatoid arthritis, or credible lay evidence of persistent symptoms of such disability.  Instead, the evidence of record shows only an isolated reference to shoulder pain.  Additionally, while the Veteran has current diagnoses of sleep apnea, a bilateral knee disability and carpal tunnel syndrome, the Veteran's service treatment records are absent of any complaints, treatment or diagnoses of sleep apnea, a bilateral knee disability or carpal tunnel syndrome.  There is also no medical evidence or credible lay evidence that the Veteran had continuity of symptomatology since service.  Finally, the only evidence of record relating the Veteran's sleep apnea, bilateral knee disability and carpal tunnel syndrome to service are the general conclusory lay statements of records, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, the Board finds that a remand to obtain a VA examination for these issues is not necessary.

The Board also notes that the Veteran initially claimed hypertension as secondary to his service-connected diabetes mellitus.  However, at the October 2016 Board hearing, one of the witnesses clarified that the Veteran was already being treated for hypertension when he was diagnosed with diabetes so his hypertension was directly related to service.  The Board acknowledges that the March 2013 VA examination addressed entitlement to service connection on a secondary basis but did not address direct service connection.  However, as will be discussed below, while the Veteran has current diagnoses of hypertension, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of hypertension.  There is also no medical evidence or credible lay evidence that the Veteran had continuity of symptomatology since service.  Additionally, the only evidence of record relating the Veteran's hypertension to service are the general conclusory lay statements of record, which, again, do not meet the low threshold of an indication that the claimed disability is due to service.  Id.  Therefore, the Board finds that a remand to address entitlement to service connection for hypertension on a direct basis is not warranted.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Additionally, the Board finds that the RO has substantially complied with the relevant July 2015 remand directives which included affording the Veteran a Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Here, the Veteran's personnel records reveal that he served in the Republic of Vietnam. Therefore, exposure to herbicides is conceded.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  However, none of the Veteran's diagnosed conditions are listed as disabilities subject to presumptive service connection under 38 C.F.R. § 3.309 (e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the Board will address the Veteran's contentions below.  

Bilateral Shoulders, Tendonitis, Bursitis, and Rheumatoid Arthritis  

The Veteran contends that he has a bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis that are related to his military service.  

Turning to the evidence of record, the Veteran's service treatment records are absent of any complaints, treatment or diagnoses of a bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis.  

An October 1975 VA examination noted that the Veteran had no joint pain, no muscle weakness and no atrophy.  

Post service VA treatment records dated January 2000 to June 2014 are absent of any complaints, treatment or diagnoses of tendonitis, bursitis and rheumatoid arthritis.  A January 2012 VA treatment record shows that the Veteran was noted as having occasional shoulder pain.  

Post-service private treatment records dated June 2007 to July 2011 are absent of any complaints, treatment or diagnoses of a bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis.  

In an April 2008 statement, the Veteran reported that during his first military enlistment he started experiencing shoulder pains.  He reported that his shoulders would often have periods of intense pain.  He reported that these joints would also swell.  The Veteran reported that a doctor told him that he had rheumatoid arthritis.  He reported that he was given a heating pad and told to take aspirin.  He reported that these episodes continued throughout his military service.  The Veteran reported that sometimes the pain was an 8 or 9 on a scale of 1 to 10.  He reported that the pain continues today.  He reported that driving was also painful because his shoulder movement was limited.  He reported that he was driving between worksites with a manual shift.  He reported that the only medication he was given was Aspirin and Tylenol.  He reported that this condition has worsened over the years and the tendonitis and bursitis continues to be constant.  The Veteran reported that he walks with the aid of a walking cane.  The Veteran reported that during his first tour in Germany he had a severe flare-up of his shoulders after loading and unloading antifreeze containers.  

At the October 2016 Board hearing the Veteran testified that he has tendonitis in his hands, feet, knees, and shoulders.  The Veteran testified that his problem began during the last 10 years of his military service.  The Veteran reported that he did self-medicating with creams instead of going to medical.  The Veteran's representative asserted that this is why the treatment was not in his service medical records.  One of the witnesses reported that the culture of the military at the time was against seeking treatment for every little ailment.  The Veteran's representative asserted that the Veteran's shoulders were due to the repetitive motion of typing on a key board and sitting at a workstation for long hours.  The Veteran's representative asserted that this caused the upper body conditions.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has current diagnoses of a bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis. 

In this regard, the only evidence of record that the Veteran has these diagnoses is the lay assertions of record.  However, the diagnoses of a bilateral shoulder joint disability, tendonitis, bursitis and rheumatoid arthritis fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, and the witnesses can competently report their observations, any opinion regarding whether he has currently diagnosed bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis requires medical expertise that the Veteran and the witnesses, have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Identifying disease processes of the tendons, bursa, and joints requires medical expertise.  As such, the Board assigns no probative weight to the lay assertions of record that the Veteran currently has a diagnosed bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis.  

The Board also acknowledges the Veteran's assertions that he was told by a doctor that he had rheumatoid arthritis.  However, the Board places more probative value on the absence of a diagnosed bilateral shoulder disability, tendonitis, bursitis and rheumatoid arthritis in the Veteran's service treatment records and post-service VA and private treatment records in determining whether the Veteran has current diagnoses of his claimed conditions.  Indeed, the Veteran's contacts with health care professionals over the years have been numerous; therefore, the Board cannot deem it plausible that these treatment records would be devoid of diagnoses of chronic shoulder, tendonitis, bursitis and rheumatoid arthritis disabilities if in fact these were chronic conditions. 

In regards to the Veteran's treatment for shoulder pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Sleep Apnea, Bilateral Knee Disability, Carpal Tunnel Syndrome and Hypertension

The Veteran contends that he has a bilateral knee disability and carpal tunnel syndrome that are related to his military service.  The Veteran also contends that he has hypertension that is related to his military service.  At the October 2016 Board hearing, the Veteran's representative clarified that the Veteran was seeking service connection for sleep apnea on a direct basis only.  Additionally as noted above, at the October 2016 Board hearing, a witness clarified that the Veteran was seeking entitlement to service connection for hypertension on a direct basis only.   

Here, the Veteran has a current diagnosis of obstructive sleep apnea as illustrated by a July 2005 VA treatment record.  The Veteran also has a current diagnosis of osteoarthritis of the knees, carpal tunnel syndrome and hypertension as evidenced by the Veteran's VA problems list.  

In regards to an in-service occurrence, in an April 2008 statement, the Veteran reported that his knees would often have periods of intense pain.  He reported that these joints would also swell.  He reported that the pain in his knees would sometimes prevent him from getting up from a sitting position quickly.  The Veteran reported that he was often unable to sit for a full shift.  He reported that he was given a heating pad and told to take Aspirin.  He reported that these episodes continued throughout his military service. The Veteran reported that sometimes the pain was an 8 or 9 on a scale of 1 to 10.  He reported that the pain continues today.  He reported that the only medication he was given was Aspirin and Tylenol.  He reported that this condition had worsened over the years.  The Veteran reported that he walks with the aid of a walking cane.  The Veteran reported that during his first tour in Germany he had a severe flare up of his knees after loading and unloading antifreeze containers.  He reported that he experienced aches and pains in his knees due to "pedpadeum" which kept him out of work for a week.  

In a July 2008 statement, the Veteran reported that during his military service he would stay awake for several nights with no sleep.  He reported that when he did sleep he would stop breathing and snored all the time.  The Veteran also reported that he started having tingling in his fingers around 1972 but did not find out he had carpal tunnel syndrome until the VA diagnosed him in 2003.  

At the October 2016 Board hearing a witness reported that the Veteran had a CPAP in the 1960s.  A witness also testified that she noticed that the Veteran would complain of pain in his legs when he returned from Vietnam.  The Veteran reported that he was treated for his knees in service.  The Veteran testified that after service he worked for IBM and did not have employment that would have hurt his knees.  The Veteran also reported that his carpal tunnel syndrome began in 1975.  The Veteran reported that while he was in the military his job was a radarman.  The Veteran testified that he used a keyboard to perform his job and this caused his carpal tunnel.  A witnessed also reported that the Veteran was diagnosed with hypertension in Vietnam.  She reported that when the Veteran returned from Vietnam he had medication for hypertension.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnoses of sleep apnea, a bilateral knee disability, carpal tunnel syndrome or hypertension.  The Veteran was treated for the flu, a sprained ankle, bronchitis, an ulcer, headaches, upper respiratory infections and degenerative changes of the right foot.  

A July 1958 report of medical examination shows, in relevant part, that the Veteran's upper and lower extremities were noted as normal.  The Veteran was noted as having dental caries.  The Veteran's blood pressure was noted as 124/70.  The Veteran denied all other significant medical or surgical history.  

A July 1962 report of medical examination shows, in relevant part, that the Veteran's upper and lower extremities were noted as normal.  The Veteran's blood pressure was noted as 124/70.  

A July 1962 report of medical history shows, in relevant part, that the Veteran denied a history of swollen or painful joints, high blood pressure, "trick" or locked knee, arthritis or rheumatism, bone joint or other deformity and frequent trouble sleeping.  The Veteran did report a history of mumps and whooping cough.

A July 1966 report of medical history shows, in relevant part, that the Veteran denied swollen or painful joints, high blood pressure "trick" or locked knee, arthritis or rheumatism, bone joint or other deformity, neuritis and frequent trouble sleeping.  The Veteran did report a history of stomach liver or intestinal trouble.  The Veteran also reported mumps, measles, chicken pox and pertussis as a child.  It was noted that the Veteran was diagnosed with a duodenal ulcer.  The Veteran denied all other significant medical or surgical history.  

A July 1968 report of medical history shows, in relevant part, that the Veteran denied swollen or painful joints, high blood pressure "trick" or locked knee, arthritis or rheumatism, bone joint or other deformity, neuritis and frequent trouble sleeping.  The Veteran did report a history of mumps.  The Veteran denied all other significant medical or surgical history.  

A July 1968 report of medical examination shows, in relevant part, that the Veteran's upper and lower extremities were noted as normal.  The Veteran was noted as having high frequency hearing loss in the left ear.  The Veteran's blood pressure was noted as 126/80.  The Veteran denied all other significant medical or surgical history.  

The April 1975 separation report of medical history shows, in relevant part, that the Veteran denied swollen or painful joints, high blood pressure, "trick" or locked knee, arthritis or rheumatism, bone joint or other deformity, neuritis and frequent trouble sleeping.  The Veteran did report frequent severe headaches, dizziness or fainting spells, severe tooth or gum trouble, skin diseases, pain or pressure in the chest, cramps in his legs, stomach liver or intestinal trouble, piles or rectal disease, and foot trouble.  The examiner noted that the Veteran had occasional cramps in his legs when standing with no claudication.  The Veteran denied all other significant medical or surgical history.  

The April 1975 separation report of medical examination shows, in relevant part, that the Veteran's upper and lower extremities were noted as normal.  The Veteran's blood pressure was noted as 128/80.  The examiner noted the separation of report medical history.  

An October 1975 VA examination shows that the Veteran's blood pressure was noted as 135/85.  It was noted that the Veteran had no joint pain, no muscle weakness and no atrophy.  

Based on the above, the Board finds that the Veteran's service treatment records do not demonstrate that the Veteran suffered from an injury or symptoms of the bilateral knees or symptoms of sleep apnea or carpal tunnel syndrome.  The Board also finds that the Veteran's service treatment records do not demonstrate that the Veteran had hypertension during service or was prescribed medication for hypertension during service.  

The Board notes that in order for the Veteran's service treatment records to be used as evidence against the Veteran's claim, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

With respect to the first Kahana component, the Board notes that the claims file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  There is no indication that any portion of the Veteran's service treatment records has not been associated with the claims file.  The Board therefore finds that the Veteran's complete service treatment records are of record.

With respect to the second Kahana component, the Board finds that sleep apnea, a bilateral knee disability, carpal tunnel syndrome and hypertension, as described by the lay reports of record, are the type of diseases for which the Veteran would have sought treatment, had they occurred.  The Board notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Here, the Veteran specifically denied swollen or painful joints, high blood pressure, "trick" or locked knee, arthritis or rheumatism, bone joint or other deformity, neuritis and frequent trouble sleeping on multiple occasions, including at separation.  Additionally, the Veteran's separation examination report reflects that the Veteran was examined and his upper and lower extremities were found to be normal.  The separation examination report also reflects that the Veteran's blood pressure readings were taken without any notation of irregularity.  

Furthermore, during service the Veteran was treated for the flu, a sprained ankle, bronchitis, an ulcer, headaches, upper respiratory infections and degenerative changes of the right foot.  Moreover, at separation, the Veteran did report frequent severe headaches, dizziness or fainting spells, severe tooth or gum trouble, skin diseases, pain or pressure in the chest, cramps in his legs, stomach liver or intestinal trouble, piles or rectal disease, and foot trouble.  At separation, the examiner also noted that the Veteran had occasional cramps in his legs when standing with no claudication and the Veteran denied all other significant medical or surgical history.  Finally, a VA examination conducted shortly after service did not reveal complaints or diagnoses regarding these claimed conditions.  The Board thus finds that this evidence speaks directly to the issue and allows a reasonable inference to be drawn that had the Veteran been suffering from sleep apnea, a bilateral knee disability, carpal tunnel or hypertension symptoms as so described, he would have reported such to military medical professionals instead of expressly denying such symptoms while reporting symptoms related to other medical conditions.  The Board also finds that had the Veteran been diagnosed with hypertension and prescribed medication for hypertension such would have been noted in his service medical records as diagnoses and treatment for other medical conditions were duly noted.  

The Board further notes that the Veteran's express denial of relevant symptoms, at the very least, shows that he was not having any problems with these conditions at the time of his separation examination.  These assertions of the Veteran at the time of his separation from service are express denials of such problems at the time of separation and refute any subsequent contention from the Veteran that he had experienced continuous symptomatology since service.  Therefore, the Board finds that the silence of complaints or treatment in the Veteran's service treatment records serves as affirmative evidence that such complaints or treatment did not, in fact, occur.

The Board acknowledges the Veteran's assertions and the witnesses' assertions regarding the in-service onset of the Veteran's sleep apnea, a bilateral knee disability, carpal tunnel syndrome and hypertension.  The Board notes that the Veteran and the witnesses, as laypersons, are competent to report on the Veteran's symptoms during his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nonetheless, these statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  In reaching its conclusion, the Board has determined that such statements are inaccurate recollections of a history that occurred approximately four decades earlier, when compared against the more contemporaneous medical records and are thus unreliable and entitled to no probative value.

The Board also acknowledges and appreciates the assertion that the culture of the military during the Veteran's service was against reporting to sick call for every issue.  However, the Board again places more probative value on the Veteran's service treatment records which show that the Veteran expressly denied symptoms of sleep apnea, a bilateral knee disability, carpal tunnel syndrome and hypertension while affirmatively reporting symptoms related to other medical conditions. 

The Board will now consider whether there is nexus evidence that nonetheless justifies a grant of service connection for sleep apnea, a bilateral knee disability, carpal tunnel syndrome and hypertension on a direct basis.  However, based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's sleep apnea, a bilateral knee disability, carpal tunnel syndrome, and hypertension are in anyway related to the Veteran's military service.  

In this regard, in the March 2013 VA examination report, the examiner found that the Veteran's hypertension pre-dated the Veteran's diabetes and that the diabetes did not otherwise aggravate the hypertension.  The examiner explained that  medications required to control the Veteran's hypertension remained similar between 2000 and 2013, and his kidney function was normal.  The only evidence of record that the Veteran's sleep apnea, bilateral knee disability, carpal tunnel syndrome and hypertension are in anyway related to his military service are the lay assertions of record.  Again, lay persons are competent to provide opinions on some medical issues, see Kahana, supra, however, as to the specific issues in this case, determining the nature and etiology of sleep apnea, a bilateral knee disability, carpal tunnel syndrome and hypertension, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of these disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  The question of causation of sleep apnea, a bilateral knee disability, carpal tunnel syndrome and hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, expert testimony is necessary to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

In regard to continuity of symptoms, sleep apnea and carpal tunnel syndrome are not enumerated conditions under 38 C.F.R. § 3.309 (a).  The Board does find that the Veteran's bilateral osteoarthritis of the knees and hypertension are properly afforded such consideration, as arthritis and hypertension are enumerated conditions under 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.  However, as the most probative evidence of record is against a finding that the Veteran suffered in-service injuries or symptoms, service connection based on continuity of symptomatology is not warranted.  Additionally, there is no medical evidence or credible lay evidence of record that these disabilities manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Indeed, the diagnosis of arthritis and hypertension is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.

CVA (strokes)

The Veteran contends that he had strokes that are secondary to his service-connected diabetes mellitus.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of vascular disease in thrombosis, TIA or cerebral infarction as illustrated by the March 2013 VA examination.  

The Board notes that the Veteran does not contend and the evidence does not show that his CVA is related to his military service.

In regards to secondary service connection, a May 2011 rating decision granted service connection for diabetes.  Therefore, the Veteran's claim turns on whether the Veteran's CVA is secondary to his diabetes mellitus.  

In this regards, a November 2007 VA treatment record shows that the Veteran had many of the risk factors for CVA including hypertension which was noted as the most important stroke risk factor, diabetes mellitus, hyperlipidemia and a previous stroke.  It was noted that male sex and increasing age are also associated with CVA.  It was noted that other risk factors included atrial fibrillation, a family history of stroke and carotid bruits.  

The Veteran was afforded a VA examination in March 2013.  The examiner noted that the Veteran had his first stroke in June 2007.  The examiner noted that in November 2007 he had another episode of slurred speech and left sided weakness.  The examiner noted that the Veteran's third stroke was in April 2012.  The examiner concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran is service-connected for diabetes mellitus type II.  The examiner explained that the Veteran was diagnosed with diabetes mellitus in 2005.  The examiner noted that prior to 2005 he had routine blood sugar checks at the Durham VAMC dating back to 2000.  The examiner noted that from January 2000 to March 2005 his fasting blood glucose levels were within normal limits.  The examiner noted that after the diagnosis of new onset diabetes mellitus in 2005, control of the Veteran's diabetes had been good.  The examiner noted that from 2005 to November 2012 his Hgb AlC levels indicated good control of his diabetes.  The examiner noted that the Veteran's most recent creatinine level indicated normal kidney function.  The examiner noted that a March 2013 VA examination showed no evidence of diabetic retinopathy.  The examiner explained that from all indicators, the Veteran's diabetes mellitus has been under good control.  The examiner explained that there was no evidence of any vascular complications from his diabetes.  The examiner noted that his kidney function was normal.  The examiner noted that the Veteran had no evidence of diabetic retinopathy.  

The examiner noted that the Veteran's past medical history was significant in that he had a long history of cigarette smoking.  The examiner noted that the Veteran smoked for more than 50 years until 2007.  The examiner noted that he quit smoking in December 2007 after his second stroke.  The examiner explained that it is well established that cigarette smoking causes strokes.  The examiner explained that diabetes mellitus can cause strokes in patients who have had diabetes for a long time, more than 15 or 20 years, or whose diabetes is poorly controlled.  The examiner explained that there was only a short period of time between the Veteran's onset of diabetes in 2005 and his first stroke in 2007.  The examiner explained that it was unlikely for his diabetes to cause a stroke in such a short period of time.  The examiner also noted that the Veteran's diabetes has been under good control.  The examiner noted that the Veteran had no evidence of any vascular complication from diabetes such as nephropathy or retinopathy.  The examiner concluded that based on the above facts it was his opinion that the Veteran's stroke was less likely as not proximately due to or the result of diabetes mellitus.  

At the October 2016 Board hearing, the Veteran's representative asserted that diabetes is a known risk factor for CVA.  The Veteran reported that he was first diagnosed with diabetes when he went into service in 1955.  The Veteran reported that he was told in service that he had diabetes as a child and that he was given a diagnosis of diabetes during service.  A witness reported that the diagnosis was not put in the Veteran's records.  The Veteran's representative noted that the VA examiner stated that the Veteran was diagnosed with diabetes in 2005.  The Veteran reported that he was first given medication to control his diabetes in service while stationed in Germany.  The Veteran's representative argued that the VA examiner did not give any consideration to the pre-diabetic period which is also considered a risk factor.  The representative asserted that their main contention is that smoking is not the only reason for the stroke but at least there should have been consideration given to the fact the Veteran was diabetic and pre-diabetic for a period of time that could have been as much a risk factor as smoking.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection CVA. 

In this regards, the Board finds the March 2013 VA examination report to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2013 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The opinion also addresses each of the Veteran's risk factors for a stroke.  The Board acknowledges that the March 2013 VA examiner did not specifically say "aggravation" in his opinion.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court considered the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case.  In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held:  "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought." Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.   The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The Board finds that the examiner's rationale that the Veteran's strokes were not proximately due to or the result of the Veteran's service connected diabetes because the Veteran's onset of diabetes was too close in time to his first stroke, the Veteran's diabetes had been well controlled, and there was no evidence of any vascular complications, adequately addresses both elements of secondary service connection.  As the examiner did not find that the Veteran's diabetes was causing any vascular complications, a reasonable inference can be made that the diabetes was not aggravating the conditions that could cause further strokes.  

The Board acknowledges the assertions that the VA examiner did not adequately address diabetes as a risk factor for strokes and only focused on the Veteran's smoking history.  However, as illustrated above, the examiner addressed each of the Veteran's risk factors before specifically concluding why the Veteran's strokes were not secondary to his service-connected diabetes mellitus.  

The Board also acknowledges the assertion that the VA examiner did not adequately address the length of the Veteran's period of pre-diabetes and diabetes in his rationale.  However, as noted above, the examiner pointed to VA treatment records dated January 2000 to March 2005 that show the Veteran's fasting blood glucose levels were within normal limits before his diagnosis in 2005.  As such, the Board finds that the March 2013 VA examiner adequately addressed the period of time in which the Veteran was and was not diagnosed with diabetes in his rationale.  The Board thus finds that the March 2013 opinion is dispositive of the nexus question in this case.

The Board also acknowledges the Veteran's assertions that his strokes are secondary to his service-connected diabetes.   However, again, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed CVA is related to his service-connected diabetes mellitus involves a complicated medical question that requires medical expertise, including expertise in vascular conditions.  See Jandreau, supra.  As such, the Board assigns no probative value to the Veteran's assertions that his strokes are in any way related to his service-connected diabetes.

In regard to continuity of symptoms, CVA is not an enumerated condition under 38 C.F.R. § 3.309 (a).  Additionally, the Veteran does not contend and the evidence of record does not show that he has suffered from chronic symptoms since service or that his CVA manifested to a compensable degree within a year of separation.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted for this condition.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).


Duodenal Ulcer

The Veteran contends that his duodenal ulcer with hiatal hernia is more severe that reflected in his current disability rating.  

The Veteran's duodenal ulcer with hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code 7305-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016).

Under diagnostic code 7305 for ulcer, duodenal, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year.  A 20 percent evaluation is warranted for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is warranted for severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).  

Under diagnostic code 7346 for hernia hiatal, a 10 percent rating is assigned for two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  

By way of history, in a January 1975 rating decision, the Veteran was granted service connection for a duodenal ulcer with hiatal hernia with functional abdominal discomfort and assigned a 10 percent rating.  The Veteran filed a claim for an increased rating in December 2007.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that his symptoms were helped with the medication omeprazole.  The Veteran reported a flare-up of symptoms once a month for a day or so.  The Veteran reported that the course since onset was intermittent with remissions.  The examiner noted that the Veteran's current treatment was Omeprazole and Antacids and his response to treatment was fair.  There were no side effects to treatment.  There was no history of hospitalization or surgery.  There was no history of trauma or neoplasm.  There were no periods of incapacitation due to stomach or duodenal diseases.  There were no episodes of abdominal colic nausea or vomiting or abdominal distension.  There was gnawing or burning pain monthly for an hour in the epigastric region and was relieved by antacids.  There were no episodes of hematemesis or melena.   There was no history of nausea.  There was no history of vomiting.  There was no history of diarrhea.  The Veteran's other symptoms were belching.  

On physical examination there were no signs of significant weight loss or malnutrition.  There were no signs of anemia.  The abdominal examination was noted as normal.  The examiner noted that there were no recent x-rays and laboratory results revealed Hgb of 14.3, HCT of 41.3 and WBC of 5000.  The examiner noted that there were no endoscopy results.  The examiner noted that the Veteran was retired.  The examiner noted that the Veteran retired in 1997 and retired due to eligibility by age or duration of work.  The examiner noted that the Veteran's duodenal ulcer had no effect on his usual occupation or daily activities.  

The Veteran was afforded another VA examination in March 2013.  The examiner diagnosed duodenal ulcer.  The examiner noted that the Veteran now only had occasional heartburn which responds well to over the counter Tums.  The examiner noted that the Veteran did not have recurring symptoms, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The examiner noted that the Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  The examiner noted that the Veteran did not have hypertrophic gastritis, post gastrectomy, Vagotomy with pyloroplasty or gastroenterostomy or peritoneal adhesions following an injury or a surgical procedure of the stomach or duodenum.  The examiner noted that March 2012 laboratory testing reveled Hemoglobin was 15.0 g/dL, Hematocrit was 44 percent, white blood cell count was 6.6 K/cm and platelets were 243 K/cm.  The examiner noted that the Veteran's stomach or duodenum conditions did not impact his ability to work.  

At the October 2016 Board hearing a witness reported that the Veteran takes Tums for his condition.  The Veteran also reported that he eats peppermint candy to treat his condition.  

Based on the above, the Board finds that for the entire appeal period the Veteran's duodenal ulcer has been manifested by belching, gnawing or burning pain monthly for a day or so in the epigastric region and occasional heartburn.  The evidence of record is against a finding that the Veteran has a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations as required for the next higher rating under diagnostic code 7305.  Instead the VA examinations of record specifically note that the Veteran has intermittent symptoms with a flare-up of symptoms once a month for a day or so.  Additionally, the evidence of record is against a finding that the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health as required for the next higher rating under diagnostic code 7346.  Instead the VA examinations specifically found that the Veteran did not have epigastric distress with dysphagia, pyrosis and regurgitation.  The Board thus finds that the Veteran's symptoms more closely approximate the criteria contemplated by the 10 percent rating under Diagnostic Codes 7305 and 7346, and a rating in excess of 10 percent is not warranted.  There is no predominant disability, and the severity of the overall disability does not warrant elevation to the next higher disability.  38 C.F.R. § 4.114.     

In so finding, the Board has considered whether staged ratings are warranted or whether a higher rating under another diagnostic code for the digestive system is warranted.  However, the Board finds that at no time during the appeal period did the Veteran's symptoms warrant a higher rating.  Additionally, the medical evidence of record is against assigning the Veteran a higher rating under a different diagnostic code addressing the digestive system.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals with expertise in evaluating the severity of digestive disorders in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a)(1) (2016).  

Thus, the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected duodenal ulcer with the established criteria found in the rating schedule.  As noted above, the Veteran's symptoms include belching, gnawing or burning pain monthly for a day or so in the epigastric region and occasional heartburn.  The Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

 The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) may be an element of an appeal for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his duodenal ulcer with hiatal hernia.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to service connection for tendonitis is denied.

Entitlement to service connection for bursitis is denied.  

Entitlement to service connection for rheumatoid arthritis is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for carpal tunnel syndrome is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for residuals of a CVA is denied.

Entitlement to a rating in excess of 10 percent for duodenal ulcer with hiatal hernia is denied.  


REMAND

Ichthyosis

The Veteran contends that he has ichthyosis that began while he was stationed in Vietnam.  See October 2016 Board hearing transcript.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of ichtytosis.  However, during service the Veteran was treated on several occasions for skin complaints.  In March 1971 the Veteran was diagnosed with eczematoid and referred to a dermatologist.  Another March 1971 service treatment record noted that fungal structures were seen on testing.  An April 1971 service treatment record shows that the impression was possible tinea negra.  The April 1975 separation report of medical history shows that the Veteran reported, in relevant part, skin diseases.  The examiner noted that skin diseases referred to occasional rash in the groin area that responded to tinactin.  The examiner noted that foot trouble referred to athlete's foot which responds to over the counter drugs. 

The Veteran was afforded a VA examination in October 2008.  The examiner diagnosed, in relevant part, ichthyosis on the lower legs.  The Veteran reported that ichthyosis began in Vietnam.  The examiner noted that there was no record of treatment for ichthyosis in the Veteran's medical records.  The examiner noted that other transient skin rashes were treated.  The examiner noted that there was no record of diagnosis or treatment for ichthyosis or similar skin condition during the Veteran's military service.  The examiner concluded that therefore whether the Veteran had this during service depends on the accuracy of the Veteran's personal history that he got it in Vietnam which is speculative.  

While the October 2008 VA examiner concluded that there was no diagnosis of ichthyosis or a similar condition in the Veteran's service treatment records, the Board finds that the examiner should provide a further comment on whether the in-service diagnoses progressed to the currently diagnosed ichthyosis.  As such, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  

Tinea Pedis and Tinea Unguinam

As the assigned rating for the Veteran's service connected tinea pedis and tinea unguinam may possibly be dependent on the nature and etiology of the Veteran's ichtytosis, the increased rating claim for tinea pedis and tinea unguinam is inextricably intertwined with the pending service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, disposition of the increased rating claim must be deferred pending resolving the preliminary matter of service connection.  

Headaches

The Veteran was last afforded a VA examination for his headaches in March 2013.  It was noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain, very frequent prostrating and prolonged attack of migraine headache pain or prostrating attack of non-migraine headache pain.  At the October 2016 Board hearing, the Veteran testified that when he has a headache he has to go and lie down and take a nap.  The Veteran reported that this happens every day.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Nervous Condition

Finally, in the July 2015 decision, the Board in relevant part instructed that the Veteran be provided with a statement of the case for the issues of entitlement to service connection for a nervous condition other than PTSD and entitlement to an initial rating in excess of 50 percent for PTSD.  While the RO provided the Veteran with a statement of the case in regards to the increased rating for PTSD claim, the RO failed to provide the Veteran with a statement of the case for the issue of entitlement to service connection for a nervous condition other than PTSD.  Therefore, a remand is necessary to provide the Veteran with such.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998);

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a statement of the case that addresses entitlement to service connection for a nervous disorder other than PTSD.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal. 

2. Obtain VA treatment records dated June 2014 to the present.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his ichthyosis.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner must address the following:

While the October 2008 VA examiner concluded that there was no diagnosis of ichthyosis or a similar condition during service, please clarify as to whether it is at least as likely as not (50 percent or greater probability) that any of the in-service diagnosed skin conditions progressed to the Veteran's currently diagnosed ichthyosis. 

The examiner should also distinguish between any symptoms attributable to the Veteran's ichthyosis and his tinea pedis and tenia unguinam.  To include the percentage of the entire body and exposed areas affected and the type of treatment/medication prescribed for each disability.  If the examiner is unable to distinguish the symptoms attributable to the ichtytosis from those attributable to tinea pedis and tinea unguinam, the examiner should so state.  

A complete rationale must be provided for all opinions offered. If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Schedule the Veteran for a new VA examination to determine the current severity of his tension headaches.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  Specifically, the examiner should discuss the frequency of the Veteran's attacks, whether they are characteristic prostrating attacks, and the impact on the Veteran's economic adaptability, as appropriate. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


